ORDER

PER CURIAM.
Appellant, Derrick McKinley, appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable Michael B. Calvin presiding. McKinley was convicted by a jury of one count of robbery in the first degree, § 569.020, RSMo 2000, and one count of armed criminal action, § 571.015, RSMo 2000. McKinley was sentenced to concurrent terms of fourteen years imprisonment. McKinley then appealed his convictions and sentence, this court affirmed. State v. McKinley, 164 S.W.3d 538 (Mo.App. E.D.2005). McKinley filed a motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied without an evidentiary hearing.
McKinley claims that the motion court erred in denying his Rule 29.15 post-conviction motion that trial counsel was ineffective for asking a State witness about “gang writing” on the steering wheel of a brown Chevy Malibu that Appellant was accused of using to perpetrate the crime. Additionally, McKinley claims that the motion court erred in denying his Rule 29.15 post-conviction motion that trial counsel was ineffective for failing to present evidence that McKinley did not own the Chevy Malibu.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.